WALTER M. ELSWICK, Judge.
On February 7, 1942, a state road truck was plowing snow on Kanawha street in Buckhannon, Upshur county, West Virginia. Two cars were parked on the right side of the street in the pathway of the truck. As the truck was driven down the hill by a state road commission employee it swung out to pass the parked cars and collided with claimant’s car, which was being driven up the hill. It appears that claimant was without fault but that the state road employee could have avoided the collision.
Claimant owned a 1939 Chevrolet sedan. The front end of the same was smashed in the collision necessitating repairs as shown by an itemized invoice filed with the claim amounting to $102.89. From the record submitted it appears that claimant carried collision insurance with General Exchange Insurance Company and that the award should be made payable to claimant, A. H. Hicks, and General Exchange Insurance Company.
The payment of the costs of repairing claimant’s car is recommended by the state road commission, which recommendation is approved by the attorney general.
From the record submitted we are of the opinion that an award should be made and an order will be entered recommending an award of one hundred two dollars and eighty-nine cents ($102.89) to claimant, A. H. Hicks, and General Exchange Insurance Company.